    18-23538-rdd         Doc 9253    Filed 01/21/21 Entered 01/21/21 17:54:23         Main Document
                                                 Pg 1 of 1




Direct:   646-876-2608
Email:    sparadise@eisnerlaw.com




                                                      January 21, 2021

VIA ECF FILING

Clerk of Court
Charles L. Brieant, Jr. United States Courthouse
United States Bankruptcy Court, SDNY
300 Quarropas Street
White Plains, NY 10601


                    Re: Sears Holdings Corporation, et al.
                        United States Bankruptcy Court, Southern District of New York,
                        Chapter 11 Case No.: 18-23538 (RDD)

Dear Clerk of Court:

        I am writing to request that I be withdrawn as counsel for Wilmington Trust, National Association,
as indenture trustee and collateral agent in the referenced case. In accordance with my email
correspondence of today with Mimi Correa, Senior Case Management Specialist, I hereby withdraw my
notice of appearance filed on July 19, 2019 (Doc. 4582). Please also remove my name from the
distribution list for all notices of electronic filings in this case.

          Thank you for your assistance with this matter.

                                                      Respectfully submitted,



                                                      Steven Paradise




                                                                                                   #60790v2
